/q 6Oct10 —cv
                                                                                 FILED IN
                                                                             COURT OF APPEALS
                                          401-04354-2013
                                                                                JUN    42010
                                                                                  LISA MATZ
                                                                            CIERK, 5th DISTRICT
 STACY D HOWARD                                    IN TilE DISTRICT COURT
                                                   4015T
 VS.                                                     JUDICIAL DISTRICT
 JACK V LOWERY AND GARRY                           COLLIN COUNTY, TEXAS
 DAVIS


                                             ORDER

        On June 14, 2019, the Court reviewed plaintiffs motion for discovery sanctions. Motion
is hereby DENIED and OVERRULED. lIowever, this does not preclude plaintiff from raising
the issue by affidavit by the date of the pre-trial.

        IT IS THEREFORE ORDERED AND DECREED, that the motion for discovery
sanctions is denied.



              14th
SIGNED this          day of June, 2019.




                                              JUDGE PRESIDING